Citation Nr: 1213811	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  09-38 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a pulmonary disorder, to include mesothelioma, emphysema, and chronic obstructive pulmonary disorder (COPD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



INTRODUCTION

The Veteran had active duty service from November 1950 to August 1954.  The Veteran served in the United States Navy as an aviation mechanic; he additionally served in the Republic of Korea during his period of military service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for a pulmonary disorder.  The Veteran timely appealed that decision.

This case was previously before the Board in May 2010 and June 2011, when it was remanded for further development.  That development having been completed, the case has been returned to the Board for further appellate review at this time.  The Board finds that its remand orders have been substantially complied with and it may proceed to adjudicate upon the merits of this case.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with COPD and emphysema.

2.  The Veteran is not competent to diagnose himself with mesothelioma and no competent medical evidence of record demonstrates that he has been diagnosed with that condition.

3.  The Veteran served in the United States Navy as an aviation mechanic during his period of military service; he was therefore possibly exposed to asbestos as a result of working with wheel brakes.

4.  The competent evidence of record does not demonstrate that the Veteran's asbestos exposure during military service caused his pulmonary disorder; rather, such disorder is more likely the result of the Veteran's post-service asbestos exposure as a firefighter or due to his history as a cigarette smoker.

5.  The Veteran filed his claim after June 9, 1998.


CONCLUSION OF LAW

The criteria establishing service connection for a pulmonary disorder, to include mesothelioma, emphysema, and COPD, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.300, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in May 2008 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim herein decided.

From the record, it appears that the Veteran is followed by a private physician, Dr. F.T., MD; however, the Veteran has not indicated in any of his statements that such treatment relates to his pulmonary disorder, or that records within his possession are potentially relevant to his claim.  Moreover, the July 2011 VA examination indicates that the Veteran's treatment with Dr. F.T. was "primarily for his heart," and not for any pulmonary disorder.  Accordingly, a remand to obtain those records is not necessary in this case.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  Again, the Veteran did not identify such records as relevant and, as discussed above, he was appropriately notified with respect to the types of evidence necessary to substantiate his claim.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Background

The Veteran served in the United States Navy from November 1950 to August 1954 and had a military occupational specialty (MOS) of aviation mechanic.  He believes that his pulmonary disorder-which he identified as mesothelioma and emphysema-was related to his asbestos exposure during military service; he recalled asbestos dust being produced by wheel brakes that he worked on while in service.  See May 2011 statement.  

The Veteran's service treatment records do not demonstrate any complaints of, treatment for, or diagnosis of any pulmonary disorders or show any relevant symptomatology during military service.  In fact, at his August 1954 separation examination, the lungs and chest were normal.

The Veteran has not indicated at any point during his appeal and that he has ever received any private treatment for his pulmonary disorder.

Review of the Veteran's VA treatment records from 1996 through July 2011 demonstrate treatment for, and a diagnosis of, COPD throughout that time.  Several chest x-rays from September 1996, February 1998, and November 1998 were normal without any active disease; however, in June 1999, the Veteran was noted as being suspected to have COPD, and in August 2000, x-ray evidence demonstrated early probable COPD.  Additional x-rays and CAT scans document generally similar findings throughout the balance of those imaging reports of record.  

In October 2005, the Veteran underwent a VA pulmonary consultation for evaluation of a nodule.  The VA doctor noted the Veteran's history of COPD and of smoking two packs per day for over 40 years; the Veteran reported quitting over 20 years ago.  He also reported working as a firefighter and then with heavy equipment.  An August 2005 CT scan demonstrated a pulmonary nodule.  The Veteran was diagnosed with moderate COPD and a solitary pulmonary nodule.  The VA doctor noted the Veteran's smoking history, without any familial history of cancer.  He noted that the nodule was small and close to the path of the pulmonary vessel and may be the blood vessel itself.  He noted that the smoking history required a repeat CAT scan later on.

In June 2008, the Veteran was shown to have severe COPD, which was stable.  In April 2011, he began using pulsed supplemental oxygen treatments in order to breathe.

The Veteran underwent a VA examination in July 2011.  At that time, he reported that he had been a smoker until 25 years ago, when he quit.  He had smoked 3 packs a day since the age of 12.  He noted that his lung problems began with dyspnea on exertion, particularly during physical labor which was hard and winded him.  He was eventually placed on steroid inhalers and bronchodilators for COPD and had been on those medications for several years.  He had been an aviation mechanic and tail gunner during military service, and although he did not realize it at the time, there was a lot of asbestos on airplanes.  Following military service, the Veteran worked as a firefighter; he attempted to minimize his asbestos exposure in this occupation, but eventually admitted that he received compensation for asbestos exposure while working as a firefighter.  That post-service occupational exposure was related to asbestos in houses.  

After examination, including pulmonary functioning testing, the examiner noted several treatment records, including the October 2005 VA pulmonary consultation and several x-rays and CT scans, including a June 2011 CT scan.  The June 2006 CT scan revealed three pulmonary nodules, which had been previously identified on earlier scans and which were stable, as well as central lobular emphysematous changes of the bilateral lungs, which also had been previously noted in earlier scans.  The examiner noted that the Veteran was a retired professional firefighter since 1978, when he retired due to age or duration of work.  The Veteran was diagnosed with "COPD - Emphysema requiring inhaled medications and supplemental oxygen."  The examiner noted that the Veteran was followed by a private physician, Dr. F.T., "primarily for his heart," and that he was "unable to locate any evidence of diagnosis of asbestos lung disease."  

The examiner had reviewed the claims file, including legal evidence of compensation for asbestos exposure in civilian employment.  As a result of such review and examination of the Veteran, the examiner opined that the severe COPD/emphysema was less likely as not caused by or the result of military service.  He stated that COPD and emphysema are most strongly causally associated with cigarette smoking, and that the Veteran-by his own admission-began smoking at the age of 12 and quit at the age of 52, while smoking 3 packs per day, which was the equivalent of ">100 pack years of smoking."  The Veteran also reported that he quit smoking when lung problems began.  The examiner concluded that there were no imaginable exposures during the Veteran's four years of service that would have potentiated the risk of COPD and emphysema beyond that which would be expected in a population of similar cigarette smokers over time.  

Additionally, the examiner could not find any evidence of a diagnosis of asbestos lung disease in any private or VA records.  Moreover, he stated that the likelihood of significant asbestos exposure during the Veteran's four years of military service would be very small.  He noted that asbestos must be disrupted and become airborne in an enclosed environment for respiratory exposure to occur; asbestos was omnipresent in the 1950's, in everything from insulation to baking mitts, but this was incorporated into the structure of those items and would not become airborne unless disrupted, such as by demolition construction.  He noted that the Veteran's in-service occupations as machinist, aviation maintenance, flight crew and tail gunner, were not associated with high asbestos exposure risk.  Instead, the examiner stated the Veteran's post-military employment as a firefighter was "much more consistent with likely asbestos exposure in that asbestos was a common feature in buildings during the period of the Veteran's services as a firefighter and firefighters frequently perform[ed] actions resembling demolition construction when they look for fires in wall spaces."  The examiner specifically noted the Veteran's compensation for such exposure as a firefighter, as noted by the legal documents in the claims file.  The examiner finally concluded that the risk of asbestos lung disease was increased several tenfold by cigarette smoking.

The claims file also contains two settlement payments from lawsuits pertaining to asbestos exposure as a firefighter; those lawsuits and settlements were finalized in December 2005.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2011).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2011).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Further, the Board acknowledges that applicable VA law and regulations prohibit service connection for any disability resulting from injury or disease attributable to the use of tobacco products for any claims filed on or after June 9, 1998.  See 38 U.S.C.A. § 1103 (West 2002); 38 C.F.R. § 3.300 (2011).  

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and bronchiectasis, sarcoidosis, or active tuberculosis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

Initially, the Board notes that the Veteran has not claimed, and the record does not document, any diagnosis of the above pulmonary disorders at any time throughout the appeal period.  Accordingly, service connection under the presumptive regulations is not applicable in this case.  See Id.

In this case, the Board concedes that the Veteran has been diagnosed with severe COPD and emphysema during the appeal period; the Board additionally concedes that he could have been potentially exposed to asbestos during military service as an aviation mechanic, particularly when working with wheel brakes.  The Board takes judicial notice that asbestos is used in the manufacture of brake linings and that some asbestos can be disrupted during the braking process.  Thus, the Board notes that the first two elements of service connection have been met in this case.

Insofar as the Veteran has asserted that he has mesothelioma or that his COPD/emphysema is related to asbestos exposure in service, the Board finds that the Veteran is not competent to make those statements in this case.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).  Indeed, the disability at issue is not one capable of lay observation.  

In this case, it is clear from the multiple x-rays and CT scans, as well as the VA treatment records and July 2011 examination report, that there is no evidence of a diagnosis of mesothelioma anywhere in the record.  

It is acknowledged that in some circumstances, lay evidence can establish a diagnosis. Specifically, in Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. The relevance of lay evidence is not limited to the third situation, but extends to the first two as well. Whether lay evidence is competent and sufficient in a particular case is a fact issue. 

Here, however, none of the criteria set forth in Jandreau have been met, and therefore the lay evidence of record does not establish current disability in this case.

Thus, the Board finds that service connection for mesothelioma cannot be awarded because such has not been competently diagnosed at this time.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (service connection cannot be granted if the claimed disability does not exist); see also McClain v. Nicholson, 21 Vet. App. 319 (2007), Brammer v. Derwinski, 3 Vet. App. 223 (1995) (Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability). 

Consequently, the Board turns to the question of whether the Veteran's currently diagnosed pulmonary disorder is related to military service.  The Board is forced to conclude on the competent evidence of record that such is not warranted.  

The VA examiner's opinion in this case is very specific in finding that the Veteran's asbestos exposure in military service would not likely cause his currently-diagnosed COPD/emphysema; but instead, the more likely causes would be the Veteran's post-service asbestos exposure as a firefighter or a result of the Veteran's 40-year heavy smoking history.  The VA examiner noted that the Veteran only stopped smoking when he began to develop some lung problems, to include dyspnea with exertion-the predominant complaint throughout the appeal period associated with his COPD/emphysema.  Moreover, the Veteran's pack-year history was noted as being extremely heavy in this case for a long period of time, and the examiner specifically noted that no exposures in service would be comparable to such which he would experience in that time.  The examiner also noted that asbestos-related lung diseases were far more likely to develop with cigarette smoking.

The Board does acknowledge the potential plausibility of a relationship to asbestos and his pulmonary disorder in this case, as the Veteran has asserted.  However, the competent medical evidence-namely the VA examiner's opinion-demonstrates that the Veteran's post-military asbestos exposure is far more likely to have caused the Veteran's COPD/emphysema rather than his very small asbestos exposure as an aviation mechanic in service.

In short, while the Veteran is currently diagnosed with COPD and emphysema, he is not competent to render a diagnosis of mesothelioma in this case and the competent medical evidence of such condition is not shown in the record.  Also, while the Board acknowledges some possible asbestos exposure during military service as an aviation mechanic working on wheel brakes, the Veteran's post-service occupational exposure to asbestos is far greater than his in-service exposure; such post-service exposure or the Veteran's smoking history have been deemed more likely reasons for the Veteran's pulmonary disorder, as noted by the VA examiner in his July 2011 opinion.  

Since the Veteran filed his claim after June 9, 1998, VA law and regulations do not permit service connection for disabilities due to his tobacco product use during service.  See 38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.  Accordingly, the Board must deny service connection for a pulmonary disorder, to include mesothelioma, emphysema, and COPD.  See 38 C.F.R. §§ 3.300, 3.303, 3.307, 3.309. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a pulmonary disorder, to include mesothelioma, emphysema, and COPD, is denied.



____________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


